DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022 was filed after the mailing date of the notice of allowance on March 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Gardner et al. (US 2016/0045629 A1) and Cheng et al. (US 2012/0265163 A1).
Regarding claim 1, Gardner et al. discloses a cap (810) comprising: a housing (812) comprising a bottom wall (818), a sidewall (815), and an open top (820) (see Abstract; figure 13 and paragraphs 0086-0900).
Cheng et al. discloses a stopper (16) comprising: a housing comprising a top wall, a sidewall forming a first cavity, and an open bottom formed by said sidewall with an opening to the first cavity within said housing for receiving a hub of a needleless connector (outer hub (26) of the male luer (227) of the needleless syringe (14)); and a protrusion (nubs, 70) integrally formed with the housing and positioned within said first cavity {see Abstract; figure 5 and paragraphs 0046 and 0047).
The prior art references fail to disclose or suggest a cap comprising: a housing comprising a top wall and a sidewall forming a first cavity; and a protrusion positioned within said first cavity of the housing, the protrusion having an inner surface and an outer surface, the inner surface of the protrusion defining a second cavity, an inner thread on said inner surface of the protrusion, and an outer thread on said outer surface of the protrusion, wherein when a hub of a male needleless connector is received within said inner surface of said second cavity, said hub is secured within said first cavity by interlocking at least a portion of said outer thread on said outer surface of the protrusion with a mating feature on a collar of said male needleless connector when said collar is received within an outer portion of said second cavity.
Claims 2, 4-18 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774